 
 
Exhibit 10.1




CHINA SHANDONG INDUSTRIES INC.


STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT (this “Agreement”) is made and entered into as of
September 7, 2011, by and between China Shandong Industries Inc., a Delaware
corporation (the “Company”) and Jinliang Li (the “Employee”).


The parties hereto agree as follows:


1.           Option.


(a)           Option Grant. The Company hereby grants to Employee, an option
(the “Option”) to purchase up to 2,000,000 shares (the “Option Shares”) of
common stock, par value $0.0001 per share (the “Common Stock”), at an exercise
price per share equal to $0.40 (the “Option Price”). The Option Price and the
number of Option Shares issuable upon exercise of the Option will be
proportionately adjusted for any share split, share dividend, reclassification
or recapitalization of the Common Stock which occurs subsequent to the date of
this Agreement. The Option will expire on the close of business on the tenth
anniversary of the date of this Agreement.


(b)           Exercisability. The Option shall not be exercisable prior to
September 7, 2011.  On September 7, 2011, the Option shall become fully vested
and exercisable with respect to all of the Option Shares.


(c)           Procedure for Exercise. At any time after all or any portion of
the Options granted hereunder have become exercisable with respect to any Option
Shares and prior to the close of business on the eleventh anniversary of the
date of this Agreement, Employee may exercise all or any portion of the Option
granted hereunder with respect to Option Shares vested pursuant to Section 1(b)
above by delivering written notice of exercise to the Company (the “Exercise
Notice”), which Exercise Notice is attached hereto as Exhibit A, together with
payment in full by delivery of a cashier’s, personal or certified check or wire
transfer of immediately available funds to the Company in the amount equal to
the number of Option Shares to be acquired multiplied by the Option Price.  In
the event that, at the time of the exercise of the Option, the Option Shares
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), the Employee will deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit B.


(e)           Securities Laws Restrictions. Employee represents that when
Employee exercises any portion of the Option he or she will be purchasing the
Option Shares represented thereby for Employee's own account and not on behalf
of others. Employee understands and acknowledges that U.S. federal, state and
foreign securities laws govern and restrict Employee’s right to offer, sell or
otherwise dispose of any Option Shares unless Employee's offer, sale or other
disposition thereof is registered under the Securities Act and federal, state
and foreign securities laws or, in the opinion of the Company's counsel, such
offer, sale or other disposition is exempt from registration thereunder.
Employee agrees that he or she will not offer, sell or otherwise dispose of any
Option Shares in any manner which would: (i) require the Company to file any
registration statement (or similar filing under applicable securities law) with
the Securities and Exchange Commission or to amend or supplement any such filing
or (ii) violate or cause the Company to violate the Securities Act, the rules
and regulations promulgated thereunder or any other applicable U.S. or local
securities law. Employee further understands that the certificates for any
Option Shares which Employee purchases will bear the legend set forth in the
Exercise Notice or such other legends as the Company deems necessary or
desirable in connection with the Securities Act or other rules, regulations or
laws.


(f)           Limited Transferability of the Option. The Option granted
hereunder is personal to Employee and is not transferable by Employee except
pursuant to the laws of descent or distribution. Only Employee or his or her
legal guardian or representative may exercise the Option granted hereunder.


2.            Notices. Any notice or communication given hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person, or
by regular mail, first class and prepaid, to the appropriate party at the
address set forth below (or such other address as the party shall from time to
time specify):
 
 
 

--------------------------------------------------------------------------------

 


 If to the Company, to: 
China Shandong Industries Inc.

No. 2888 Qinghe Road
Development Zone Cao County
Shandong Province, 274400 China
Attention: Chief Financial Officer
 
If to the Employee, to the address on file with the Company.


3.           Third Party Beneficiaries; Successors and Assigns. The parties
hereto acknowledge and agree that, except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by Employee,
the Company and their respective heirs, successors and assigns (including
subsequent holders of Option Shares).


4.           Complete Agreement. This Agreement and the other documents referred
to herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.


5.           Counterparts. This Agreement may be executed in separate
counterparts, each of which may be delivered via facsimile and is deemed to be
an original, and all of which taken together constitute one and the same
agreement.


6.           Severability. If all or any part of this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement not declared to
be unlawful or invalid. Any section of this Agreement (or part of such a
section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner that will give effect to the terms of such section or part of a
section to the fullest extent possible while remaining lawful and valid.


7.           Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Board and Employee,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.


8.           Tax Treatment. Neither party makes any representations or
warranties to the other party with respect to the tax treatment of the
transactions contemplated hereby.


9.           Language. If Employee has received this Agreement or any other
document related hereto translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.





  CHINA SHANDONG INDUSTRIES INC.                          
 
By:
      Name:  Jinliang Li,     Title:  Chairman and Chief Executive OfficerTitle 
         

EMPLOYEE:







--------------------------------------------------------------------------------

Jinliang Li


 
 

--------------------------------------------------------------------------------

 
 